IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA
PHILOMENA DESIR,
                                      NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                      FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
v.
                                      CASE NO. 1D13-3069
REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION and MIAMI
JUICE INC.,

      Appellee.

_____________________________/

Opinion filed September 12, 2014.

An appeal from an order of the Reemployment Assistance Appeals Commission.

Philomena Desir, pro se, Appellant.

Norman A. Blessing, General Counsel, and Cristina A. Velez, Assistant General
Counsel, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, THOMAS, and CLARK, JJ., CONCUR.